Citation Nr: 0910729	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-36 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a nonservice-connected burial benefit, to 
include a plot or interment allowance.

2.  Entitlement to nonservice-connected death pension 
benefits.
 

REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to 
October 1947.  He died in May 2006. The appellant is his 
surviving spouse.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee.  


FINDINGS OF FACT

1.  The Veteran died in May 2006 from metastatic esophageal 
carcinoma; he was buried that month.

2.  The appellant filed an application for burial benefits, 
to include a plot or interment allowance, for the nonservice-
connected death in June 2006.

3.  At the time of his death, the Veteran was not receiving 
VA compensation or pension benefits and there was no claim 
for compensation or pension pending.

4.  The Veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.

5.  The Veteran was not discharged from service due to a 
disability incurred in or aggravated by service.

6.  The Veteran was entitled to be buried in a national 
cemetery, but instead was buried in a private cemetery.

7.  The appellant has approximately $69,000 in net worth as 
of August 2007. In addition, her total monthly income is 
approximately $1,324.00.

8.  It is reasonable that some portion of the appellant's 
assets be consumed to pay for her maintenance. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a nonservice-connected 
burial benefit have not been met. 38 U.S.C.A. § 2302 (West 
2002); 38 C.F.R. § 3.1600 (2008).

2.  The criteria for entitlement to a plot or interment 
allowance have been met. 38 U.S.C.A. § 2303 (West 2002); 38 
C.F.R. § 3.1600 (2008).

3.  The corpus of the appellant's estate precludes the 
payment of nonservice-connected death pension benefits. 38 
U.S.C.A. §§ 1543, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 3.274, 3.275 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims 
folder.   Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show.  

Burial Benefits 

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial. 38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a veteran dies as a 
result of a service-connected disability or disabilities, 
certain burial benefits may be paid. 38 C.F.R. § 3.1600(a).

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions: (1) at the time of 
death, the veteran was in receipt of pension or compensation; 
or, (2) the veteran had an original or reopened claim for 
either benefit pending at the time of the Veteran's death and 
in the case of a reopened claim there is sufficient prima 
facie evidence of record on the date of the Veteran's death 
to show entitlement; or (3) the deceased was a veteran of any 
war or was discharged or released from active military, 
naval, or air service for a disability incurred or aggravated 
in line of duty, and the body of the deceased is being held 
by a State. 38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA in a VA or non-VA facility.  38 C.F.R. § 3.1600(c).  
Applications for payments of burial and funeral expenses must 
be filed within two years after the burial of the Veteran.  
38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).

The appellant timely filed the application for burial 
benefits.  The death certificate shows that the Veteran died 
at a private hospital on May 23, 2006. He was buried in a 
private cemetery on May 26, 2006.  The cause of death was 
metastatic esophageal carcinoma.  He did not die of a 
service-connected disability, nor was he hospitalized by VA 
at the time of his death.

Moreover, the record does not show, nor does the appellant 
contend, that the Veteran had any claims for service 
connection pending when he died.  Further, he was not 
discharged from active duty for a disability incurred in the 
line of duty.  Accordingly, there is no legal entitlement to 
a burial allowance under the provisions of 38 C.F.R. § 
3.1600, and the appeal must be denied. 

Plot or Interment Allowance

The Board will additionally consider whether the appellant is 
entitled to a plot or interment allowance.  The Board notes 
that the regulation regarding the payment of plot or 
interment allowance was amended during the course of the 
appeal, effective in August 2006. VA's General Counsel has 
held that where a law or regulation changes during the 
pendency of an appeal, the Board should first determine which 
version of the law or regulation is more favorable to the 
appellant.  VAOPGCPREC 3-00. 

Prior to August 2006, entitlement to a plot or interment 
allowance was subject to, among other conditions, the 
deceased veteran being eligible for the burial allowance 
under 38 C.F.R. § 3.1600(b) or (c). 38 C.F.R. § 3.1600(f) 
(2005).  As discussed above, burial allowance under either 
section is not warranted.  Alternatively, the allowance would 
be paid if the Veteran was buried in a state veterans' 
cemetery. 

The evidence shows that the Veteran is buried in a private 
cemetery in Memphis, Tennessee.  Finally, the regulation held 
that if he was discharged from the active military service 
for a disability incurred or aggravated in line of duty, the 
allowance was payable.  Here, he was not discharged from duty 
for disability.  Therefore, payment under the prior version 
of the regulation is not warranted.

The revised regulation, however, broadened the requirements. 
Since August 2006, when a veteran dies from nonservice-
connected causes, entitlement to a plot or interment 
allowance is subject to the following conditions: (1) the 
deceased veteran is eligible for burial in a national 
cemetery; (2) the veteran is not buried in a national 
cemetery or other cemetery under the jurisdiction of the 
United States; and (3) the applicable further provisions of 
38 C.F.R. § 3.1600 and §§ 3.1601 through 3.1610. 38 C.F.R.  
See § 3.1600(f) (2008).

In this case, the Veteran served on active duty and thus was 
entitled to burial in a national cemetery. See 38 C.F.R. § 
38.620 (2008). Also, the record clearly establishes that his 
remains were not buried at such a cemetery, as the place of 
final disposition was at a privately owned cemetery. 

Further, there is nothing in the record to suggest that 
payment of a plot allowance would be precluded under 38 
C.F.R. §§ 3.1601-3.1610.  Notably, the appellant filed a 
timely claim for burial benefits in June 2006, the month 
following the Veteran's death (see 38 C.F.R. § 3.1601) and 
also submitted the certified death certificate, showing the 
place of burial.  Consequently, as all of the pertinent 
criteria are met, VA payment of the plot allowance is 
warranted under the revised regulation. This portion of the 
appeal is granted.

Nonservice-Connected Death Pension Benefits

The statutes and regulations governing pension provide that 
pension shall be denied or discontinued when the corpus of 
the estate is such that under all the circumstances, 
including consideration of annual income, it is reasonable 
that some part of the corpus of such estate be consumed for 
the surviving spouse's maintenance.  See 38 U.S.C.A. § 
1543(a)(1) (West 2002); 38 C.F.R. § 3.274(c) (2008). 

The terms "corpus of estate" and "net worth" mean the market 
value, less mortgages or other encumbrances, of all real and 
personal property owned by the appellant, except the 
appellant's dwelling (single family unit), including a 
reasonable lot area, and personal effects suitable to and 
consistent with the appellant's reasonable mode of life.  See 
38 C.F.R. §§ 3.263(b), 3.275(b) (2008).

In determining whether the estate should be used for the 
appellant's maintenance, factors to be considered include: 
whether the property can be readily converted into cash at no 
substantial sacrifice; life expectancy; the number of 
dependents; and, the potential rate of depletion, including 
spending due to unusual medical expenses.  See 38 C.F.R. § 
3.275(d) (2008).

The considerations concerning net worth as an eligibility 
factor for pension, as set forth above, are necessary since 
it is inconsistent with the pension program to allow an 
appellant to collect a pension while simultaneously enjoying 
the benefit of a sizable estate.  There are no precise 
guidelines, however, which establish what size estate would 
preclude the payment of pension.

With the above criteria in mind, the relevant evidence will 
be summarized.  The appellant submitted an application for VA 
death pension benefits to the RO in June 2006.  In September 
2006, she submitted a VA Form 21-8049, detailing her monthly 
expenses. 

She reported that she paid $0.00 per month for housing, 
$150.00 for food, $138.56 for taxes, $0.00 for interest, 
$80.00 for clothing, $200.00 for utilities, $28.61 for phone 
service, $50.03 for cable, $46.99 for life insurance 
premiums, $167.65 in health care premiums, $78.20 medicare 
premium, $195.60 in medication costs, $261.40 for her burial 
plot, $100.00 credit card bill (used to pay her husband's 
funeral expenses), $7.08 for pest control, $43.55 in car 
insurance premiums, $102.08 dental expenses, $31.37 in 
medical bills, $6.12 in additional medical bills, $60.92 in 
homeowner's insurance, and $50.00 for gasoline. 

She reported her Social Security Income (SSI) as $1,018.00 
per month, in her original June 2006 claim. She additionally 
indicated that she received $275 a month in interest from her 
IRA.

A corpus of estate determination was made by the RO in 
September 2006. It was determined that the total amount of 
the appellant's estate was $70,900.00, her total monthly 
income was $1,381.50 and her total monthly expenses were 
$1,823.46.  The RO found that her net worth was sufficient to 
meet her living expenses for the rest of her life expectancy.  
She submitted a notice of disagreement (NOD) in May 2007.

The appellant submitted a pension eligibility verification 
report in May 2007 and reported monthly SSI of $1,049.00 and 
monthly dividends of $275.00 from an IRA.  Her total monthly 
income was approximately $1324.00.  She included three pages 
of monthly expenses, when added together were approximately 
$2,100.00 per month.  She indicated that there were unusual 
medical expenses totaling an additional $2,885.00 per year.  
Other assets listed were a bank account containing $400.00 
and an IRA, etc. listed for $69,000.00.

The appellant submitted another pension eligibility 
verification report in August 2007 where she reported monthly 
SSI of $1,049.00 and monthly dividends of $275.00 from an 
IRA.  Her total monthly income was approximately $1324.00.  
She additionally submitted a medical expense report.  Total 
monthly expenses were not provided.  Other assets listed were 
a bank account containing $0.00 and an IRA, etc. listed for 
$69,000.00.

The RO, reviewing the May and August 2007 expense reports, 
issued a September 2007 statement of the case.  They 
indicated that her financial resources were sufficient to 
meet her basic needs without assistance from the VA. Further, 
they determined that her net worth was excessive for 
entitlement to nonservice-connected death pension benefits.  

The appellant's November 2007 substantive appeal indicated 
that her health insurance premium would be increased to 
$228.63 per month, effective January 2008.  She additionally 
mentioned that her bank account only contained $400.  She 
made no assertion that her $69,000 IRA had decreased in 
value.  The RO, reviewing the November 2007 information, 
issued a July 2008 supplemental statement of the case.  They 
stated that because there was no indication that her net 
worth had substantially been decreased, their previous denial 
of her claim was continued. 

In September 2008, the appellant submitted an additional list 
of recently incurred dental expenses totaling $1,202.00.  She 
also indicated that her health insurance premium was 
scheduled to be increased in January 2009.  The Board notes 
that it appears these additional dental expenses were already 
taken into account in the original corpus of estate 
determination. 

Specifically, in a September 2006 statement, the appellant 
indicated that a balance of $1225.00 would need to be paid 
when all her dental work was completed, resulting in a 
monthly expense of $102.08.  This $102.08 monthly payment was 
previously considered by the RO.  The RO, reviewing the 
September 2008 information, issued another supplemental 
statement of the case in October 2008.  They once again 
stated that there was no indication her net worth had 
substantially been decreased.  

In reaching its determination as to whether the appellant is 
entitled to death pension benefits, the Board must determine 
whether it is reasonable for a portion of her estate to be 
consumed to provide for her maintenance.  The Board notes 
that the latest net worth figure provided by the appellant in 
August 2007 indicated that her IRA continued to be valued 
around $69,000.  Furthermore, it appears that her bank 
account has a fluctuating balance between $0 and $400.  
Although her medical expenses appear to have increased since 
the September 2006 corpus of estate determination, there is 
no indication that her net worth has been substantially 
affected.  

Moreover, even though this September 2006 determination noted 
that the appellant's monthly expenses were approximately $442 
higher than her total income, it does not appear to have 
affected her net worth to the point that she is unable to 
care for herself or pay for her living expenses without VA 
assistance.  The Board notes that although her reported 
monthly expenses have increased, per a May 2007 statement, 
her net worth continues to maintain stable.

Based upon the current record, the Board finds that the 
appellant's net worth is of sufficient size such that some 
portion of it should be consumed to defray the costs of her 
maintenance.  Accordingly, the Board concludes that her net 
worth currently is a bar to her receipt of death pension 
benefits. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With respect to the claim for plot or interment allowance,  
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.  

With respect to the burial allowance claim, VCAA notice is 
not required because the issue presented involves a claim 
that cannot be substantiated as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive the Board should deny the claim 
on the ground of the lack of legal merit or the lack of 
entitlement under the law).

As to the appellant's death pension claim, she has been 
advised of VA's duties to notify and assist in the 
development of her claim. A September 2006 letter from the RO 
explained what the evidence needed to show to substantiate 
the claim. It also explained that VA was responsible for 
obtaining relevant records from any federal agency, and that 
VA would make reasonable efforts to obtain records not held 
by a federal agency.  A subsequent September 2007 statement 
of the case readjudicated the claim and provided the 
appellant with a copy of applicable regulations. 

Regarding VA's duty to assist, the RO requested that the 
appellant provide specific information regarding her income, 
expenses and net worth and, in September 2006, she filed VA 
Form 21-8049 detailing her expenses. The RO then made a 
corpus of estate determination in September 2006.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A nonservice-connected burial allowance is denied.

A plot or interment allowance is granted.

Nonservice-connected death pension benefits is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


